— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered November 15, 1974, in favor of defendants, upon a directed verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No fact questions have been considered. The evidence raised an issue of fact for the jury as to defendants’ negligence and plaintiff Morris Wein’s freedom from contributory negligence. Accordingly, the jury *603should have been permitted to pass upon these fact questions (cf. Arnold v Schmeiser, 34 AD2d 568). Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.